UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



THE RENDON GROUP, INC.,

                       Petitioner,

        v.

CORI RIGSBY, et al.,                                  No. 1:10-mc-00164 (HHK/JMF)

                       Interested Party,              Underlying Litigation:
                                                      Case No. 1:06cv0433 LTS-RHW
        v.                                            United States District Court
                                                      Southern District of Mississippi
STATE FARM MUTUAL INSURANCE
COMPANY,

                       Respondent.




                             MEMORANDUM OPINION

       This case involves the records in the possession of a public relations firm that

provided service to lawyers in Mississippi.

       The complicated story begins with the Rigsby sisters, who, while working as

claims adjusters for E. A. Renfroe & Company, a contractor for State Farm Mutual

Insurance Company (“State Farm”), found information that they claim showed that State

Farm was defrauding the United States in the manner in which it was processing the

claims that the insureds were making for damage to their homes and businesses caused

by Hurricane Katrina. Several law firms in Mississippi then began to investigate and

prosecute claims by those insureds against State Farm. The Rigsby sisters also brought a

qui tam action against State Farm in Mississippi. The law firms in Mississippi hired The

Rendon Group, Inc. (“TRG”), a Washington D.C.-based public relations firm, which
apparently had the obligation to create a favorable public atmosphere for the lawsuits that

the Scruggs Law Firm, P.A. (“Scruggs”) and other law firms who were bringing or going

to bring in relation to Hurricane Katrina. The atmosphere became a lot less favorable to

the Rigsbys and the law firms when an Alabama court was convinced that the Rigsby

sisters had illegally taken from State Farm the documents upon which the law firms were

predicating their claims against State Farm. Additionally, there was an apparent public

disclosure that the Rigsby sisters had accepted a large amount of money from Scruggs for

their services as plaintiffs. To make it all the more interesting, Richard “Dickie”

Scruggs, the head of Scruggs, has since gone to jail for bribing a judge in what I can only

hope is an unrelated matter. The Scruggs law firm1 has since dissolved.

       In the meanwhile, the qui tam action has been distilled to a single claim by the

Rigsby sisters pertaining to a single home on the Gulf Coast, “the McIntosh House.”

Motion to Quash or Modify Subpoena for Documents [#1] (“Mot. to Quash”) at Ex. D.

State Farm filed a counter-claim against the Rigsby sisters, premised on their

misappropriation of confidential State Farm information relating to Hurricane Katrina

claims and their subsequent improper disclosure of this information to lawyers

representing Hurricane Katrina claimants.2 Mot. to Quash at Ex. C. The trial of the qui


1
  A mysterious entity, said to be a successor to the Scruggs Law Firm, P.A., SLF, Inc., a
corporation not engaged in the practice of law, has also sought to intervene. Its standing
is a riddle. Since TRG is resisting the subpoena, it adequately protects whatever interest
this entity could claim and there is no warrant for its intervention. See Fed. R. Civ. P.
24(a). Further, to the extent SLF, Inc. seeks to intervene to protect its interest in
documents related to the defense of its members from criminal contempt charges, I
believe that those documents are squarely outside of the scope of discovery ordered by
the court in Missippippi, and I find, for the reasons discussed herein, that TRG will not
have to produce such documents. I therefore will deny the motion to intervene.
2
 A court in Alabama, in separate litigation, E.A. Renfroe & Company, Inc. v. Cori
Rigsby, et al., No. 2:06-cv-1752-SLB, considered the propriety of taking the documents
                                             2
tam action and counter-claim have been bifurcated and discovery stayed on the counter-

claims until after the trial of the qui tam action, set for December 2010. Mot. to Quash at

Ex. E.

         State Farm served a subpoena duces tecum on TRG that sought records pertaining

to work it did for the Mississippi firms, including, of course, Scruggs. Mot. to Quash at

Ex. A. Efforts to narrow the scope of the subpoena failed,3 and TRG has moved to

quash it. Mot. to Quash 1.

                                     I. Legal Standard

         Under Rule 26 of the Federal Rules of Civil Procedure, “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense.” Fed. R. Civ. P. 26(b)(1). If, however, the discovery sought, in this case through

a subpoena to a third party, “requires disclosure of privileged or other protected matter, if

no exception or waiver applies; or [ ] subjects a person to undue burden,” the third party

may move to quash the subpoena under Rule 45 of the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 45(c)(3); see also Northrop Corp. v. McDonnell Douglas Corp., 751

F.2d 395, 403 (D.C. Cir. 1984). Rule 26 of the Federal Rules of Civil Procedure defines

and governs the scope of discovery for all discovery devices, and, therefore, Rule 45

must be read in light of it. 9A Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 2452 at 392-393 (3d ed. 2008); see also Briggs v. Wash. Metropolitan

Area Transit Auth., No. 01-CV-1876, 2005 WL 357190, at *5 (D.D.C. Feb. 15, 2005)

(citing Heat & Control, Inc. v. Hester Indus., Inc., 785 F.2d 1017, 1023 (Fed. Cir. 1986)


and issued an order of permanent injunction requiring the Rigsbys to return the State
Farm documents.
3
    See Reply Memorandum of The Rendon Group, Inc. [#9] (“Reply”) at Ex. H
                                              3
(noting that Rule 45 must be read in light of Rule 26(b)). Thus, “courts generally employ

a balancing test, weighing the burdensomeness to the moving party against the [issuing

party’s] need for, and the relevance of, the information being sought.” Flanagan v.

Wyndham Intern. Inc., 231 F.R.D. 98, 102-03 (D.D.C. 2005) (citing Farnsworth v.

Procter & Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985); Wyoming v. U.S. Dep’t. of

Agric., 208 F.R.D. 449, 452-53 (D.D.C. 2002); Alexander v. FBI, 186 F.R.D. 71, 75

(D.D.C. 1998); Insulate Am. v. Masco Corp., 227 F.R.D. 427, 432 (W.D.N.C. 2005)).

                                        II. Analysis

       TRG seeks to quash the subpoena duces tecum first on the grounds that the

records may be protected by the attorney-client privilege. Mot. to Quash 8-10. TRG

cannot, however, assert this claim; no one is claiming that there was ever an attorney-

client privilege between TRG and the Mississippi firms. The firms’ clients were, one

supposes, State Farm insureds who sued State Farm or who were once relators in the qui

tam action. The Rigsby sisters were only the latter. Those persons might or might not

have grounds to claim an attorney-client privilege for information in the possession of

their lawyers that reflects a confidential communication between them for the purpose of

seeking legal advice or securing legal services. Had such a claim been asserted by such

persons, it would then be pertinent to explore whether the lawyers’ transmittal of

privileged information to a public relations firm was or was not a communication that

vitiated or forfeited the privilege. See Fed. Trade Comm’n v. GlaxoSmithKline, 294

F.3d 141, 147-48 (D.C. Cir. 2002); Trustees of Elec. Workers Local No. 26 Pension Trust

Fund v. Trust Fund Advisors, Inc., No. 03-CV-2662, 266 F.R.D. 1, 8 (D.D.C. 2010). It

hardly follows, however, that a third party can claim a privilege that it has never held.



                                              4
Indeed, the only putative holder of the privilege who has communicated its intentions, the

Rigsby sisters, has sent a letter, made available to me, in which they, by their counsel,

insist that they will not intervene and assert any claim of privilege. See Supplemental

Support for Motion to Quash [#19] at Ex. 1 (“Rigsby Letter”). They suggest, however,

that they expect TRG to protect their interests:


               [N]either the Rigsbys nor their current counsel can, without
               risk to their best interests, specifically assert privilege
               claims as to individual documents in the Rendon Group’s
               possession. The review necessary to permit such assertions
               would risk the taint [related to the issues that caused the
               disqualification of the Rigsbys’ prior counsel] we need to
               avoid. But, the Rigbsbys clearly have rights to maintain
               the privileged nature of communications with their prior
               counsel and the professionals retained by prior counsel.
               The Rigsbys do not waive any of their rights to privilege.
               The Rigsbys expect prior counsel and professionals
               retained by prior counsel to protect those privilege, and the
               Rigsbys generally support efforts to do so.

Rigsby Letter 1.

       Thus, we have the curious situation where the only parties with actual standing to

assert an attorney-client privilege have insisted that they will not intervene and claim it.

As counsel for State Farm put it so well at the hearing, they cannot pass it off to TRG

and tell TRG to assert that privilege on their behalf, while they sit on the sidelines.

       Second, TRG claims that the subpoena is overly burdensome. Like every other

judge who has been confronted by such a claim, I refuse to consider it without a detailed

showing by affidavit specifying the actual burdens that it will incur if it has to comply.

See Miller v. Holzmann, 240 F.R.D. 1, 3 (D.D.C. 2006) (citing Pleasants v. Allbaugh,

208 F.R.D. 7, 12 (D.D.C. 2002)). But, prior cases where I have demanded such affidavits

were cases that involved discovery between the parties and not discovery directed at a

                                              5
third party, where there should be a greater sensitivity to the potential burden that will be

imposed on a third party, even if that party could and should have made a greater

showing of the burdens it will endure. 2006 Advisory Committee Notes. The subpoena

as written, requests the following information:

               1.      All Documents concerning any communications
                       between The Rendon Group Incorporated and
                       Scruggs Katrina Group from August 29, 2005 to the
                       present.

               2.      All Documents concerning any communications
                       between The Rendon Group Incorporated and
                       Scruggs Law Firm, P.A. from August 29, 2005 to
                       the present.

               3.       All Documents concerning any communications
                       between The Rendon Group Incorporated and
                       Graves, Bartle & Marcus, LLC from August 29,
                       2005 to the present.

               4.      All Documents concerning any communications
                       between The Rendon Group Incorporated and
                       Bartimus, Frickleton, Robertson & Gorny, PC from
                       August 29, 2005 to the present.

               5.      All Documents concerning any communications
                       between The Rendon Group Incorporated and
                       Zuckerman Spaider LLP including Andrew N.
                       Goldfarb, Cyril V. Smith, III, Michael R. Smith,
                       and/or William W. Taylor, III.

               6.      All Documents concerning any communications
                       between The Rendon Group Incorporated and
                       White, Arnold & Dowd, PC including George H.
                       Hawley and/or Katherine Rogers Brown.

               7.      All Documents concerning any communications
                       between The Rendon Group Incorporated and
                       Battle, Fleenor, Green, Winn & Clemmer, LLP
                       including Harlan F. Winn, III, Robert E. Battle,
                       and/or Jon H. Patterson.




                                              6
8.    All Documents concerning any communications
      between The Rendon Group Incorporated and
      Bainbridge, Mims, Rogers & Smith, LLP including
      Bruce F. Rogers and/or Frank M. Bainbridge.

9.    All Documents concerning any communications
      between The Rendon Group Incorporated and
      Keker & Van Next, LLP including John Keker
      and/or Brook Dooley.

10.   All Documents concerning any payments from
      Scruggs Katrina Group to The Rendon Group
      Incorporated from August 29, 2005 to the present.

11.   All Documents concerning any payments from
      Scruggs Law Firm, P.A. to The Rendon Group
      Incorporated from August 29, 2005 to the present.

12.   All Documents concerning any payments from
      Graves, Bartle & Marcus, LLC to The Rendon
      Group Incorporated from August 29, 2005 to the
      present.

13.   All Documents concerning any payments from
      Bartimus, Frickelton, Robertson & Gorny, PC and
      The Rendon Group Incorporated from August 29,
      2005 to the present.

14.   All Documents concerning the Relators.

15.   All Documents concerning any communications
      between Scruggs Katrina Group, Scruggs Law
      Firm, P.A., Graves, Bartle & Marcus, LLC,
      Bartimus, Frickelton, Robertson, & Gorny, PC
      and/or Relators and any media outlet, media
      organization, media representative or agent, or
      website from August 29, 2005 to the present.

16.   All Documents concerning State Farm Fire and
      Casualty Company and Hurricane Katrina including
      corresponding claims or cases.

17.   All Documents concerning State Farm Mutual
      Automobile Insurance Company and Hurricane
      Katrina including corresponding claims or cases.



                           7
               18.     All Documents concerning E.A. Renfroe &
                       Company and Hurricane Katrina including
                       corresponding claims or cases.

               19.     All Documents concerning Forensic Analysis
                       Engineering Corporation and Hurricane Katrina
                       including corresponding claims and cases.

               20.     All Documents concerning Haag Engineering Co.
                       and Hurricane Katrina including corresponding
                       claims or cases.

Mot. to Quash at Ex. 1.

       In this case, there has been a sufficient narrowing of the qui tam claims and the

bifurcation of the counter-claims to determine, in light of both Rule 26 and Rule 45 of the

Federal Rules of Civil Procedure, that compliance with the subpoena, as written, would

be overly burdensome for TRG. Applying a balancing test, “weighing the

burdensomeness to the moving party against the [issuing party’s] need for, and the

relevance of, the information being sought,” I cannot come to the conclusion that State

Farm’s need for the information, nor the relevance of the information, is sufficient to

overcome the great burden of producing such a broad amount of information. See

Flanagan, 231 F.R.D. 98 at 102-03. In its oral argument, State Farm emphasized its need

for information that would demonstrate the Rigsbys’ bias. The list of documents sought

in the subpoena would not only result in the production of documents relevant to the bias,

but thousands of documents completely unrelated to it. The narrowing of the discovery

in the underlying qui tam litigation and the bifurcation of that cause of action from State

Farm’s counterclaim adds weight to the balance in favor of TRG. Thus, I will authorize

that the production pursuant to the subpoena be limited. I will begin with the Rigsby

sisters themselves and require TRG to produce the following:



                                             8
                      1.      All documents concerning the Relators, Ms.
                              Cori (Moran Rigsby) and Ms. Kerri Rigsby.

                      2.      All documents concerning the False Claims
                              Act action filed by the Relators.

       Once that production has taken place, and State Farm has had sufficient

opportunity to analyze what it has received, it may appeal to me to enforce more of the

terms of the subpoena as originally issued.

       An order accompanies this memorandum opinion.
                                                               Digitally signed by John M.
                                                               Facciola
                                                               Date: 2010.06.16 16:05:37
                                                               -04'00'
                                      JOHN M. FACCIOLA
                                      UNITED STATES MAGISTRATE JUDGE




                                              9